Citation Nr: 0701140	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  01-09 026A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for low back strain.

2.  Entitlement to a disability rating higher than 10 percent 
for status post arthroscopy of the right knee.

3.  Entitlement to a compensable disability rating for status 
post arthroscopy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL
The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 until 
retiring in September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2000 and September 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina - which, collectively, denied the 
veteran's claims for ratings higher than 10 percent for his 
low back and right knee disabilities and for a rating higher 
than 0 percent for his left knee disability.

In July 2004, to support his claims, the veteran testified at 
a hearing at the RO before a Veterans Law Judge of the Board 
(Travel Board hearing).  That judge is no longer employed by 
the Board.

The Board remanded the veteran's claims to the RO in December 
2004, via the Appeals Management Center (AMC), for further 
development and consideration.

And an October 2005 AMC decision, on remand, assigned a 
separate 10 percent rating for the right knee disability.  So 
the veteran now has a 10 percent rating for osteoarthritis in 
this knee apart from the 10 percent rating he already had for 
his other postoperative residuals (status post arthroscopy).  
He since has continued to appeal, but the December 2005 and 
more recent November 2006 statements from his representative 
only mention his continued disagreement with the ratings he 
had prior to receiving the separate additional rating for the 
osteoarthritis in his right knee.  So only his initial three 
claims are at issue, not the additional rating specifically 
concerning the osteoarthritis in his right knee in 
particular.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
See, too, 38 C.F.R. § 20.200 (2006).



Since the judge who conducted the veteran's July 2004 hearing 
is no longer employed by the Board, the Board sent the 
veteran a letter in November 2006 informing him that he could 
have another hearing with a different judge who will 
ultimately decide his appeal.  The veteran responded that he 
wants another hearing, this time using video-conferencing 
technology with him at the RO and the presiding judge at the 
Board's offices in Washington, DC.  So the Board is again 
remanding this case to the RO via the AMC to schedule this 
additional hearing.


REMAND

As mentioned, the veteran has requested another hearing, this 
time videoconference, before a judge who will ultimately 
decide his appeal since the judge who presided over his prior 
hearing - in July 2004, is no longer employed by the Board.  
So another hearing must be scheduled.  See 38 C.F.R. § 
20.700(a), 20.707 (2006).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following additional action:

Schedule the veteran for a videoconference 
hearing at the earliest opportunity, and 
notify him of the date, time and specific 
location of this hearing.  Place a copy of 
this letter in his claims file.  If, for 
whatever reason, he changes his mind and 
withdraws his request for this hearing or 
does not appear for it on the date 
scheduled, also document this in the claims 
file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


